Citation Nr: 1810942	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the RO. 

In March 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

In September 2017, the Board remanded the claim for further development. The development was completed and the case has been returned to the Board. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Degenerative arthritis of the lumbar spine was not manifest during service or within one year of separation. A lumbar spine disability is not attributable to disease or injury sustained during a period service.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

An April 1990 service treatment record documents the Veteran's complaint of back pain ongoing for one week. On examination, the assessment was lower back muscle strain. The January 1993 separation examination report reflects that clinical evaluation of the spine was normal. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

An October 2008 VA treatment record documents the Veteran's complaint of low back pain. The treatment record reflects that the Veteran had no history of injury other than multiple strains during active duty. On examination, the impression, in pertinent part was back strain. 
  
The April 2012 Report of VA examination documents a diagnosis of degenerative changes L3-4, L4-5. The examiner opined that the lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness, explaining that the Veteran stated that his back pain started in 2006 and noted no specific injury to his back. The examiner concluded that because there was no specific injury and because the discomfort did not onset until more than ten years after his discharge from service, it was more likely the Veteran's back pain was from other issues than incident of military service. 

The August 2013 lumbar spine MRI findings showed multilevel degenerative disc disease and facet arthropathy worst at L5-S1 with lateral recess and right greater than left neural foraminal narrowing and annular fissure of the left extraforaminal zone of the L4-L5 disc. 

The October 2017 Report of VA examination documents a diagnosis of degenerative arthritis of the lumbar spine  L3-4, L4-5 with chronic strain. The examiner noted that the Veteran received treatment for complaint of back pain in service but explained that it was not a chronic disorder as the Veteran did not receive further treatment for common strain until decades after his period of service. The examiner found that the etiology of the Veteran's current back disability was more consistent with physical labor activity from his work duties in the post office subsequent to his period of service. The examiner explained that the degenerative changes documented on the MRI report findings were consistent with physical activity over time (congruent with his post service employment in the post office and the associated duties consisting of daily lifting and carrying of mail parcels) given that the Veteran had no complaint of specific injury. 

The examiner noted that if the Veteran's lumbar spine disability was attributable to disease or injury sustained during his period of service, he would have expected to see documentation of treatment for lumbar spine disorder and missed time from work within a year of leaving service as he was employed at the post office within a year of separation and his duties including lifting and carrying mail parcels. Thus, the examiner opined that the Veteran's current lumbar spine disability was not at least as likely as not related to service. 

The preponderance of the evidence is against a finding of a linkage between the onset of the lumbar spine disability and a period of service. Rather, the evidence indicates that given the lack of complaint of specific injury, the etiology of the Veteran's current lumbar spine was most consistent with the physical activity over time congruent with his post service employment at the post office. (See October 2017 VA examination report). In the October 2017 examination report, the examiner acknowledged that the Veteran received treatment for complaint of back pain in service but explained that it was not a chronic disorder given the Veteran did not seek further treatment for a back disorder until decades after his period of service. There is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current lumbar spine disability and a period of the Veteran's service. 

Additionally, there is no evidence of degenerative arthritis of the lumbar spine in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of arthritis of the lumbar spine within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his degenerative arthritis of the lumbar spine to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is a lay person and is not competent to establish that his current arthritis of the lumbar spine onset as a result of any in-service injury. The Veteran is not competent to offer opinion as to etiology of any current arthritis of the lumbar spine. The question regarding the etiology of such a disability is a complex medical issue that cannot be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a lumbar spine disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


